Exhibit 10.5
(CA LOGO) [y92680y9268000.gif]
CA, Inc.
Restricted Stock Award Agreement

     
[Participant Name]
   
 
Name of Participant
   
 
   
Total Number of Restricted Stock Awards Granted
  [Number of Shares Granted]
Grant Date
  [Grant Date]

This Agreement confirms the grant under the CA, Inc. 2011 Incentive Plan (the
“Plan”) to the above-named participant of the number of Restricted Stock set
forth above. This Agreement merely evidences such grant, and does not constitute
property of any nature or type or confer any additional rights. This grant is
subject in all respects to the applicable terms of the Plan. This Agreement
incorporates by reference the terms of the Plan (including without limitation,
Section 7.5 of the Plan, such that the participant may be subject to the
forfeiture of the unvested portion of this Restricted Stock Award and must
return any vested shares already delivered pursuant to this Agreement in certain
circumstances described in that Section), and is subject to the provisions
thereof. A copy of the Plan or related Prospectus may be obtained at no cost by
contacting the HR Service Center at 1-866-514-4772 or opening an issue via the
web at http://caportal.ca.com (via Employee Self-Service — ESS). If you are
located outside of North America, please contact your local Human Resources
Representative.
This Restricted Stock Award will vest with respect to 34% of the underlying
shares on the first anniversary of the grant date and with respect to an
additional 33% of the underlying shares on each of the second and third
anniversaries of the grant date of the award. Shares of Restricted Stock that
are included in this award may not be transferred by the participant prior to
vesting and shall be forfeited by the participant upon the participant’s
Termination of Employment, as defined in the Plan, prior to vesting for any
reason other than death or Disability, as defined in the Plan.
Where required pursuant to the terms of the Plan, the Company will satisfy any
federal or local income tax or social tax withholding obligations that arise in
connection with the vesting of the Restricted Stock by withholding shares of
Common Stock that would otherwise be available for delivery upon the vesting of
this award having a Fair Market Value, as defined in the Plan, on the date the
shares of Restricted Stock first become taxable equal to the minimum statutory
withholding obligation or such other withholding obligation as required by
applicable law with respect to such taxable shares. In other cases, as a
condition to the delivery of Shares or the lapse of restrictions related to this
Restricted Stock Award, or in connection with any other event that gives rise to
a tax withholding obligation, the Company (i) may deduct or withhold from any
payment or distribution to the

 



--------------------------------------------------------------------------------



 



Participant (whether or not pursuant to the Plan), (ii) will be entitled to
require that the Participant remit cash to the Company (through payroll
deduction or otherwise) or (iii) may enter into any other suitable arrangements
to withhold, in each case, in an amount sufficient to satisfy such withholding
obligation.

              By:   (-s- SIGNATURES) [y92680y9268002.gif]       William
McCracken      CEO     

 